Citation Nr: 0531789	
Decision Date: 11/22/05    Archive Date: 12/02/05	

DOCKET NO.  98-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include post-traumatic arthritis of the lumbar 
spine.

2.  Entitlement to service connection for a right leg 
disorder, claimed as secondary to a low back disorder.

3.  Entitlement to service connection for headaches, claimed 
as secondary to a low back disorder.

4.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to a low back disorder.

5.  Entitlement to service connection for dizziness, claimed 
as secondary to a low back disorder.

6.  Entitlement to service connection for a left arm 
disorder, claimed as secondary to a low back disorder.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1958 to 
March 1959.  The record also reflects that he had prior 
service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The veteran requested a personal hearing before a Member of 
the Board (i.e., Travel Board hearing) in conjunction with 
his appeal.  However, he withdrew this request in 
September 1999.  38 C.F.R. § 20.704(e) (2005).  

A Board decision in August 2000 denied the issues currently 
on appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
April 2001 order, the Court vacated the Board's decision, and 
remanded for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  
The Board again denied the issues on appeal by a decision in 
March 2002.  The veteran appealed that decision to the Court.  
In March 2003 the Court granted a joint motion, vacating the 
Board's March 2002 decision and remanding the appeal in order 
to provide the veteran adequate notice under the VCAA.  The 
Board remanded the appeal in October 2003 for the RO to 
ensure compliance with all provisions of VCAA.  The purpose 
of that remand was met.  The RO also afforded the veteran 
another VA examination that included an opinion before 
returning the case to the Board.

The issues of entitlement to secondary service connection for 
s right leg disorder, headaches, a right hip disorder, 
dizziness, and a left arm disorder are addressed in the 
REMAND appended to the decision below.  These claims are 
REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's pre-enlistment examination was normal; thereby 
raising a presumption of soundness; he was treated for low 
back symptoms following an injury while on active duty; his 
low back complaints were initially attributed to 
spondylolisthesis, which was classified as a congenital 
disorder; subsequent opinions indicated that it was primarily 
but not entirely psychosomatic in origin.

2.  The competent evidence clearly and unmistakably shows 
that the veteran had a low back disability prior to service; 
while the weight of the evidence shows no in-service 
aggravation, the evidence as a whole does not clearly and 
unmistakably show that there was no permanent aggravation of 
the veteran's underlying low back disability during service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. §§ 1110, 1131, 1132 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(a) (2005); VAOPGCPREC 3-2003.  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background.  

The veteran's spine was clinically evaluated as normal at the 
time of his April 1957 enlistment examination for the 
Reserves, as well as his August 1958 active duty examination.  
Further, he indicated at both of these examinations that he 
had never experienced arthritis or rheumatism.  In addition, 
there were notations that the veteran was overweight, but 
this was not considered to be disabling.

Service medical records from October 1958 reflect that the 
veteran sought treatment for a backache following heavy 
lifting - severe "catch" which made him fall 2 days earlier.  
He reported that he had had this before, and that he had worn 
a back brace for several weeks the previous year.  Initial 
impression was chronic back weakness and obesity.

The veteran was subsequently hospitalized from October to 
December 1958 for evaluation of his low back pain.  It was 
again noted that he had been working when he experienced a 
sudden catch in his back and fell to the deck.  Since then he 
had been experiencing severe nonradiating pain in the low 
back aggravated by motion and severely limiting ambulation.  
Further, it was noted that he had had numerous similar 
episodes for the past 2 years, which were precipitated by 
heavy work.  A year and a half earlier he saw a private 
physician, and was treated with a wide belt and was advised 
not to do strenuous work for 2 months.  These episodes always 
subsided with rest, and did not occur with ordinary activity.  
Additionally, the veteran reported that the present pain was 
similar in all respects to the difficulty he had prior to his 
entry into service.  He denied that his symptoms were 
aggravated, or that any new symptoms had appeared since his 
entry into service.  He also denied any history of specific 
trauma to his back.  Final diagnoses from this period of 
hospitalization were spondylolysis, L5, congenital, 
bilateral; and unstable lumbosacral articulation, manifested 
by recurrent episodes of pain, snapping, and limitation of 
motion, symptoms present approximately 2 years.  Moreover, 
for both of these diagnoses it was found that they were not 
incurred in the line of duty, and that they had existed prior 
to service.  In addition, it was opined that this disability 
had been sufficiently symptomatic to be considered 
disqualifying for military service.

In December 1958, the veteran was transferred to the Naval 
Hospital in Great Lakes, Illinois, for evaluation of his low 
back problems.  On admission to this facility, he was noted 
as being a large, smiling, dependent, immature youth with 
poorly controlled hostility and stubbornness.  He reported 
that he fell down a flight of stairs at the age of 6, and 
since that time had had intermittent episodes of low back 
pain.  In addition, during the past 2 years he had noted 
increased back difficulty brought on with heavy work and 
lifting.  He sought medical advice intermittently for 6 to 8 
weeks a year prior to entering service, without much benefit.  
It was stated that he informed the medical officer about his 
back upon entering military service, but was nevertheless 
accepted.  During recruit training he had intermittent 
episodes of backache, but did not seek medical advice at that 
time.  The veteran also provided an account of his October 
1958 back injury.  He reported that he was lifting 
ammunition, slipped and fell, and noticed a catch in his back 
with severe low back pain without radiation down his leg.

A February 1959 Medical Survey Board report included a 
summary of the veteran's history of back problems, as well as 
the medical findings and treatment received while at the 
Great Lakes Hospital.  This included two X-ray studies of the 
lumbosacral spine in December 1958, both of which revealed no 
joint or bony abnormalities.  He was eventually transferred 
to the neuropsychiatric service.  In January 1959, the back 
diagnosis was changed by reason of error to passive 
aggressive reaction, manifested by basic dependency, a use of 
persistent back rigidity to express hostility, stubbornness 
and poorly controlled hostility and anxiety.  Based upon the 
in-service findings, and the veteran's reported history, the 
Medical Survey Board concluded that the veteran was not 
suitable for service, and that his condition was not the 
result of his own misconduct, that it was not incurred in the 
line of duty, that it existed prior to enlistment, and that 
it was not aggravated by service.

By a February 1959 statement, the veteran acknowledged that 
he had been informed of the Medical Survey Board's findings, 
including their recommendation that he be discharged from 
service.  He indicated that he did not desire to submit a 
statement in rebuttal.

The post-service evidence includes private and VA medical 
records, as well as records from the Social Security 
Administration (SSA), which, together, cover a period from 
1978 to 2004.  Among other things, these records show 
treatment for low back, right leg, right hip, and left arm 
problems, as well as headaches and dizziness, on various 
occasions.

Records from January 1978 note, in part, that the veteran was 
working underneath an automobile in his own garage, when it 
slipped on the jack and fell pinning him under the car with a 
lot of weight of the car on his anterior chest.  He was 
subsequently treated in July and August 1978 for complaints 
of left flank pain, which was assessed as renal lithiasis.  
The 1978 medical records show no treatment for or diagnosis 
of low back problems.

Records from September 1988 include an impression of 
recurrent back pains, but give no opinion as to the etiology 
thereof.  Subsequent records from June and July 1990 note 
complaints of left shoulder pain.  In April 1991 he was 
treated for complaints of aches and pains in his muscles and 
joints.  These included cramps in his legs, and right elbow 
pain.  It was also noted that his knees ached, and that he 
complained of dizziness and headaches.  He was again treated 
for aches and pains, as well as dizziness and headaches, in 
August 1993.  These, and various subsequent records, reflect 
findings of degenerative arthritis.  The veteran was again 
treated for back pain, mostly in the lower lumbar area 
radiating to the left side, left hip area in October 1995.  
It was noted that it had started a couple of weeks earlier.  
Impression at that time was of probable herniated disc.

Records from November 1995 indicate in part, that the veteran 
had the onset of low back pain a week earlier radiating into 
his leg.  It was noted that these symptoms were typical of 
lumbar radicular pain.  He was initially placed on analgesics 
and muscle relaxants, with no significant improvement.  
Further diagnostic testing indicated that the veteran did 
have a lumbar disc problem.  He subsequently developed chest 
tightness, shortness of breath, and syncope.  It was 
indicated that, following treatment, his back pains were 
significantly improved.  Additional records from November 
1995 noted, in regard to the veteran's past medical history, 
that he had low back pain, and had been involved in a motor 
vehicle accident in 1971.

A November to December 1995 hospitalization report notes 
discharge diagnoses of chest pain with shortness of breath 
and marked exercise intolerance, etiology unclear although 
chest wall pain was part of the syndrome; recurrent episodes 
of headache, numbness left arm and left leg, suspected 
related to vasospasm but again etiology was unclear; probable 
stress induced sleep disorder, consider underlying depressive 
disorder; and recent episode of lumbar radicular pain 
improved.

Records from February 1997 reflect that the veteran was 
treated for complaints of increased discomfort in the right 
hip area following a fall.  Impression was most likely lumbar 
pathology with radiating pain.  A lumbar MRI conducted that 
same month resulted in the impression that the dominant 
abnormality appeared to be severe hypertrophic facet 
degeneration bilaterally at L5/S1 resulting in right greater 
than left neural foraminal stenosis.  There were also 
features of degenerative disc disease elsewhere in the lumbar 
region, but no disc herniation or high grade central spinal 
stenosis was seen.  Finally, it was noted that there had been 
no significant interval change in the MRI appearance of the 
lumbar spine when compared to prior MRI of October 1995.

A May 1997 private medical statement noted that the veteran 
presented with low back problems dating back to 1958.  It was 
noted that the veteran sustained a back injury following a 
fall and was discharged from the military on medical 
discharge, and since that time he had been having back 
problems on and off getting worse in the last 4 years.  The 
veteran's current back symptomatology and treatment were 
summarized.  It was also noted that the veteran's past 
medical history was remarkable for several accidents 
including a train wreck following discharge from the hospital 
about 20 years ago, another motor vehicle accident 20 years 
ago, and a rib fracture following a car falling on him.  
Additionally, he had had kidney stones in the past, as well 
as arthritis of his back and knees.  Following evaluation of 
the veteran, it was stated that the veteran had longstanding 
problems with his back and right leg that had been getting 
worse over the last 4 years, and that the etiology was 
unclear at this time.

In July 1997, the veteran underwent a VA spine examination 
for evaluation of his low back problems.  At this 
examination, the veteran reported that in 1958 he fell 
approximately 12 to 15 feet and landed on his back while 
carrying an artillery shell.  He reported that he was 
hospitalized for several weeks, and had been wearing a back 
brace since 1958.  Further, he reported that various 
orthopedic surgeons had recommended conservative management 
for his back symptoms, which they told him was secondary to 
degenerative joint disease.  He reported that he had been 
coping with his symptoms over the last 40 years, but that 
over the last several months his symptoms had exacerbated to 
the point where he had been unable to do his job as a 
mechanic since February 1997.  Also, he reported that he had 
been recently hospitalized for his symptoms, and was told 
that he had severe arthritis in his lower back and there was 
no need for surgical intervention.  The veteran reported that 
various physicians had advised him to seek VA disability 
since his symptoms might be secondary to the fall in 1958.  
He also provided a summary of his current symptoms.

Following examination of the veteran, which included X-ray 
findings, the examiner concluded that the findings were 
consistent with moderate spondylosis and moderate 
degenerative joint disease.  In addition, the examiner 
commented that these injuries "may have been triggered" by 
the veteran's in-service accident in 1958.

The veteran underwent a new VA medical examination for 
evaluation of his low back in August 1999.  At this 
examination, the examiner noted that the veteran's claims 
file and medical records were present and reviewed, and 
provided a summary of the contents thereof.  The veteran's 
current symptomatology was also noted.  Following examination 
of the veteran, the examiner's impressions were subcortical 
infarction with progressive lower extremity rigidity and 
spasms improved with baclofen intrathecal pump; degenerative 
changes of the lumbar spine without demonstrated neural 
structure impingement but with facet hypertrophy; and chronic 
low back pain.  Moreover, the examiner stated that review of 
the service medical records indicated that the veteran had no 
significant back injury while in the military, but did have a 
psychiatric makeup that would seek to manipulate his status 
using minor conditions.  There was no clinical evidence 
presented which supported the veteran's claim of significant 
back conditions for over 30 years after discharge from the 
military.  It was noted that evaluations indicated mild to 
moderate degenerative changes of the lumbar spine that were 
consistent with the veteran's age, obesity, and previous 
physical activity.  Therefore, it did not appear to the 
examiner that the veteran's current back status was related 
to the minor trauma experienced in the military.

The report of a July 2005 VA examination reflects that the 
examiner had reviewed the veteran's claims file.  The 
examiner concluded after reviewing the claims file, including 
the veteran's service medical records, and interviewing the 
veteran, that the veteran's back condition began prior to his 
entry into active service.  The examiner also concluded that 
it was unlikely that any incident in service significantly 
worsened the veteran's back difficulty.  The examiner also 
concluded that he found it to be near certain that the 
veteran's back  condition was not caused by his time in 
service.  

The veteran has submitted several statements which, in 
essence, contend that his current back problems originated 
with the in-service back injury that occurred in October 
1958.  He has also contended that his low back disorder 
caused his right leg, right hip, and left arm problems, as 
well as his dizziness and headaches.

Following the Court's Order, the Board sent correspondence to 
the veteran in August 2001 inviting him to present additional 
argument and evidence in support of his claim.  By a December 
2001 statement, the veteran indicated that he wanted the 
Board to proceed with his appeal, noted that he had written 
several statements and made several phone calls in support of 
his claim, and summarized his current back problems.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Analysis  

In reviewing the service medical records, the Board at the 
outset that the veteran's pre-enlistment examination was 
negative for any abnormal findings relating to a back 
disorder, thereby raising a presumption of soundness.  See 38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  The veteran was 
treated for back problems during active service following a 
fall in October 1958.  However, it was recorded at that time 
that he had a history of recurrent back problems that existed 
several years prior to service.  Moreover, further evaluation 
was reported to show congenital spondylolisthesis.  While it 
was subsequently reported that the veteran's primary problem 
was a passive aggressive reaction and subsequent X-ray 
findings were reported to show abnormalities, at no time was 
a low back disability ruled out and following a more 
extensive evaluation of the veteran's back, a Medical Survey 
Board concluded that he did indeed have a low back disability 
and that it existed prior to service, was not incurred in the 
line of duty, and was not aggravated by service.

As to the weight of the Medical Board Survey, in Miller v. 
West, 11 Vet. App. 345 (1998), the Court of Appeals for 
Veterans Claims (Court) reversed the determination that a 
veteran's psychiatric condition existed prior to service 
where the only evidence supporting the conclusion consisted 
of psychiatric evaluation report and report of medical board 
which were not supported by any contemporaneous clinical 
evidence or recorded history in the record.  Further, the 
Court emphasized that a bare conclusion, even one written by 
a medical professional, without a factual predicate in the 
record did not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness.  
Id. at 348.  Unlike the facts of Miller, in this case the 
Medical Survey Board's findings are shown to be based upon 
thorough evaluations, to include physical and X- ray 
examinations of the veteran's back, which occurred over a 
period of several months.  There is also a medical 
professional's after-the-fact opinion regarding the probable 
onset of the veteran's low back disability that is consistent 
with the in-service medical opinion on the question of 
whether the veteran's low back disability pre-exited service, 
which when considered with the in-service competent evidence, 
clearly and unmistakably leads to the conclusion that the 
veteran's low back disability pre-existed service.  Harris v. 
West, 203 F.3d 1347 (2000),

Turning next to the question of aggravation, the service 
medical records clearly document that the veteran had low 
back symptoms following an injury.  A VA General Counsel 
precedent opinion, VAOPGCPREC 3-2003, on July 16, 2003, 
effectively changed the manner in which VA applies the 
presumptions of soundness and aggravation, in which it held, 
in pertinent part, as follows:

To rebut the presumption of sound 
condition under 38 U.S.C. § 1111, the 
Department of Veterans Affairs (VA) must 
show by clear and unmistakable evidence 
both that the disease or injury existed 
prior to service and that the disease or 
injury was not aggravated by service.   
The claimant is not required to show that 
the disease or injury increased in 
severity during service before VA's duty 
under the second prong of this rebuttal 
standard attaches.  The provisions of 
38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of 
sound condition may be rebutted solely by 
clear and unmistakable evidence that a 
disease or injury existed prior to 
service.  Section 3.304(b) is therefore 
invalid and should not be followed.

See also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
Cotant v. Principi, 17 Vet. App. 116 (2003).  

In this case, the Medical Board's ultimate conclusion was 
that the veteran had a preexisting low back disorder 
manifested by pain that was primarily psychological in 
nature, and that the disorder was not chronically worsened or 
aggravated during service.  This conclusion is supported by 
thorough evaluations, which included the history of the 
veteran's childhood back injury and recurrent low back pain 
prior to service, physical and psychiatric examinations, and 
X-rays of his lumbar spine.  However, the post-service 
medical evidence of record shows continuity of back problems 
since the in-service injury.  More importantly, the July 1997 
VA examiner opined that the veteran's current back disorder 
"may have been triggered" by his in- service accident in 
1958.  There are factors that clearly weaken this opinion.  
There is no indication that the examiner reviewed the 
veteran's service medical records which detail the 
circumstances of and medical findings concerning this injury.  
Moreover, the examiner's opinion is expressed in the rather 
speculative terms of "may have been triggered..."  The Court 
has previously indicated that medical opinions , expressed in 
speculative language, do not provide the degree of certainty 
required for medical nexus evidence.  This is particularly 
true regarding opinions expressed in terms of "may."  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish a plausible claim"); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  Although much of this caselaw was 
issued in the context of the now defunct well-grounded claim 
analysis, the Board notes that these cases still support the 
proposition that such speculative opinions are entitled to 
little or no probative weight.  

Unlike the July 1997 VA examiner, the August 1999 VA examiner 
noted that he had reviewed the veteran's records, and 
summarized the contents thereof.  Moreover, the August 1999 
VA examiner's opinion that the back disorder was not causally 
related to service is consistent with and supported by the 
medical findings made in the service medical records.  
Specifically, the examiner referred to the fact that review 
of the service medical records indicated that the veteran had 
no significant back injury while in the military, but did 
have a psychiatric makeup that would seek to manipulate his 
status using minor conditions.  The August 1999 VA examiner 
further supported his opinion by noting that there was no 
clinical evidence presented which supported the veteran's 
claim of significant back conditions for over 30 years after 
discharge from the military, and that evaluations indicated 
mild to moderate degenerative changes of the lumbar spine 
that were consistent with the veteran's age, obesity, and 
previous physical activity.  

Notwithstanding the foregoing, and while the July 1997 
opinion that an in-service back injury "may" have triggered 
the veteran's current low back disability is obviously 
somewhat speculative in nature, the fact that there was an 
in-service back injury gives this opinion some probative 
weight.  The service medical records show that the veteran 
had been working when he experienced a sudden catch in his 
back and fell to the deck, and that he subsequently 
experienced severe pain in the low back, aggravated by motion 
and severely limiting ambulation.  Such an opinion, even when 
it is of diminished value and far outweighed by other 
probative evidence of record, nevertheless precludes a 
finding that there is clear and unmistakable evidence that 
the low back disability was not aggravated by in-service 
trauma.  The other competent opinion of record, which 
similarly weighs against the claim of in-service aggravation, 
is also couched in terms that leave some doubt, however 
slight, on the question at hand.  The July 2005 VA examiner 
concluded that it is near certain that the veteran's back 
condition was not caused by his time in service.  (Emphasis 
added.)  Here again, if the Board properly applies the clear 
and unmistakable standard as it must, it cannot conclude that 
it is undebatable that the veteran's pre-existing low back 
disability was not aggravated by an in-service back injury.

In summary, the veteran's pre-enlistment examination was 
normal, thereby raising a presumption of soundness.  He was 
treated for low back symptoms while on active duty following 
an injury and his low back complaints were initially 
attributed to spondylolisthesis, which was classified as a 
congenital disorder.  A service Medical Board Survey 
confirmed that the veteran had a low back disability prior to 
service.  While the overwhelming weight of the competent 
evidence is against a finding of in-service aggravation, 
there is some competent evidence that supports such a 
finding.  Under such circumstances, the Board finds that, 
while the veteran's low back disability clearly and 
unmistakably pre-existed service, the evidence as a whole 
does not clearly and unmistakably show that there was no 
permanent aggravation of his underlying low back disability 
during service.  VAOPGCPREC 3-2003; Wagner, supra; Cotant, 
supra.  It follows that service connection for a low back 
disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 1132; 
38 C.F.R. §§ 3.303, 3.304(a) (2005).


ORDER

Service connection for a low back disability is granted.  


                                                            
REMAND

With respect to the remaining issues of entitlement to 
service connection for right leg disorder, headaches, right 
hip disorder, dizziness, and a left arm disorder, as all of 
these claims have been based entirely on the basis of 
secondary service connection (38 C.F.R. § 3.310(a)), and in 
view of the favorable decision here granting service 
connection for a low back disability, the claims must be 
remanded to the RO for readjudication.  38 C.F.R. § 19.9 
(2005).

The RO must also ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See also 38 C.F.R. § 3.159 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for secondary 
service connection for a right leg 
disorder, headaches, a right hip 
disorder, dizziness, and a left arm 
disorder, of the impact of the 
notification requirements on the claims. 
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims. 

3.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a right leg disorder, 
headaches, right hip disorder, dizziness, 
and a left arm disorder, all as secondary 
to the veteran's service-connected low 
back disorder, with consideration of any 
evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in July 2005.  Readjudication 
should include consideration of Allen v. 
Brown, 7 Vet. App. 439 (1995).

4.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the July 2005 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003), codified at 38 U.S.C. §§ 
5109B, 7112.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


